Citation Nr: 1707101	
Decision Date: 03/08/17    Archive Date: 03/16/17

DOCKET NO.  11-14 463	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for postoperative right scaphoid fracture for the period from May 8, 2009, through February 14, 2012.

2.  Entitlement to a rating in excess of 40 percent for status post right wrist arthrodesis from September 1, 2012.

3.  Entitlement to ratings for neurological manifestations of a postoperative (carpal scaphoid implant) fracture of the carpal scaphoid in excess of 50 percent from May 8, 2009 through January 12, 2010 and from May 1, 2010 through February 14, 2012, 10 percent from February 15, 2012 through May 30, 2016, and 30 percent from May 31, 2016.


REPRESENTATION

Appellant represented by:	California Department of Veterans Affairs


ATTORNEY FOR THE BOARD

J. Dupont, Associate Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from July 1976 to July 1979.  These matters are before the Board of Veterans' Appeals (Board) on appeal from an October 2009 rating decision by the Oakland, California, Department of Veterans Affairs (VA) Regional Office (RO).  Interim rating decisions in September 2010, March 2013, and, most recently September 2016, have resulted in the issues characterized on the preceding page.  In August 2015, the Board remanded the case for additional development.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action on his part is required.


REMAND

The Board finds that further development of the record is required.  First, the record reflects that the Veteran was granted Social Security Administration (SSA) disability benefits based on various disabilities, including right wrist arthritis and carpal tunnel syndrome.  The favorable SSA disability decision specifically references an April 11, 2010, consultative orthopedic evaluation by Omar Colon, M.D. which noted right carpal tunnel syndrome, status post surgery, with right upper extremity limitations, and an August 30, 2010, medical statement by Joseph Coulter, M.D. wherein he diagnosed a right wrist injury with limitations of the hand and fingers.  The SSA disability determination was submitted by the Veteran (without copies of the complete medical records considered in connection with such determination); review of the record did not find any SSA records beyond a copy of the disability decision, and there is no indication that such records have been sought.  SSA records are constructively of record, and the Board is obligated to obtain them when there is a reasonable possibility that they could help the appellant substantiate a claim for VA benefits.  Golz v. Shinseki, 590 F.3d 1317 (Fed. Cir. 2010).  Based on the brief summaries provided in the SSA disability determination, the SSA records appear to be pertinent evidence regarding the status of his right wrist disability during the evaluation period.
Additionally, the Board's August 2015 remand requested that the Veteran be examined by an orthopedist to assess the current severity of his right wrist disability.  The record reflects that the Veteran was examined by a VA staff physician in June 2016.  There is no indication that this physician was an orthopedist.  Thus, it appears that there has not been substantial compliance with the Board's prior remand instructions.  Therefore, the Board is remanding the claim to have the results of the June 2016 VA examination reviewed by an orthopedist to ensure substantial compliance with the Board's prior remand instructions.  Stegall v. West, 11 Vet. App. 268 (1998).  

Accordingly, the case is REMANDED for the following:

1.  Secure for the record complete updated clinical records of all VA evaluations and/or treatment the Veteran has received for his right wrist since June 2016.

2.  Secure for the record from the SSA complete records pertaining to the award of SSA disability benefits.  All medical evidence considered in connection with the determination must be obtained.  If such records are not available, it should be so noted in the record with explanation (e.g., that the records have been lost or destroyed).

3.  Arrange to have the results of the June 2016 VA orthopedic and neurological examinations reviewed by an orthopedist (with neurological consult if deemed indicated).  The entire record must be reviewed by the orthopedist in conjunction with review of the examination reports.  The orthopedist should provide any additional comment deemed necessary regarding the severity of the orthopedic and neurological manifestations of the Veteran's right wrist disability.  Any opinion provided by the reviewing orthopedist must be accompanied by rationale.

4.  When the above development is completed, review the record and readjudicate the claims on appeal.  If any remains denied, issue an appropriate supplemental statement of the case, afford the Veteran and his representative opportunity to respond, and return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
M. SORISIO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).



